Exhibit 10.9

 

BIO-KEY INTERNATIONAL, INC.

3349 HIGHWAY 138, BUILDING A, SUITE E

WALL, NJ 07719

 

May 13, 2020

 

VIA ELECTRONIC MAIL

 

Re: Amendment No. 2 to Amended and Restated Note

 

Reference is hereby made to (a) that certain Amended and Restated Senior Secured
Convertible Promissory Note (as amended from time to time, including by the
Amendment to Amended and Restated Note dated April 12, 2020 and this Amendment
No. 2, the “A&R Note”) of BIO-key International, Inc. (the “Company”) dated
March 12, 2020 payable to Lind Global Macro Fund, LP (the “Investor”) and (b)
the Purchase Agreement (as such term is defined in the A&R Note). The A&R Note
superseded and replaced the Senior Secured Convertible Promissory Note of the
Company dated July 10, 2019 payable to Investor. Capitalized terms used and not
defined herein shall have meanings given to such terms in the A&R Note.

 

This letter (the “Letter Agreement”) shall serve as Amendment No. 2 to the A&R
Note to: (i) amend and restate the definition of “Maturity Date” to be June 12,
2020; and (ii) amend and restate the definition of “Conversion Price” under the
A&R Note by deleting Section 3.1(b) of the A&R Note and amending to provide in
its entirety as follows:

 

“The Conversion Price” means (a) at any time up to and including June 12, 2020,
$0.65 and (b) from and after June 13, 2020, $1.50, and, in each case, shall be
subject to adjustment as provided herein (provided, that any reference to a
Conversion Price existing after June 12, 2020 shall not in any manner be
considered any waiver by the Holder of any term or condition contained herein,
including any obligation on the part of the Maker to repay all amounts
outstanding hereunder on the applicable Payment Date in accordance with the
provisions hereof).”

 

 

Except as expressly stated herein, neither the execution of this Letter
Agreement nor the failure of the Investor to exercise any right or remedy
constitutes a waiver of any Event of Default (as such term is defined in each of
the A&R Note and the Purchase Agreement) or of such right or remedy or any other
right or remedy under the A&R Note, the Purchase Agreement or any other
Transaction Document.

 

Except as expressly amended hereby, the A&R Note, the Purchase Agreement and the
other Transaction Documents, and all documents, instruments and agreements
related thereto are hereby ratified and confirmed in all respects and shall
continue in full force and effect. The A&R Note and this Letter Agreement shall
be read and construed as a single agreement. All references in the A&R Note or
any related agreement or instrument to the A&R Note shall hereafter refer to the
A&R Note, as amended hereby. The parties hereto hereby acknowledge, agree and
confirm that as of the date hereof, the A&R Note remains in full force and
effect, as amended hereby on the effective date of this Letter Agreement.

 

The Company hereby agrees that a copy of this Letter Agreement may be attached
to the A&R Note and as so attached shall constitute an allonge to the A&R Note.
This Letter Agreement shall be a Transaction Document for all purposes under the
Purchase Agreement and shall be governed by the laws and subject to the
exclusive jurisdiction as provided under Section 5.2 and 5.9, respectively, of
the A&R Note.

 

Each party hereto represents that this letter has been duly and validly
authorized and approved and that the undersigned signatory is duly and validly
authorized to execute and deliver this letter in the name of and on behalf of
such party. This letter may be executed in counterpart and delivered
electronically, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

 

--------------------------------------------------------------------------------

 

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below. This Letter Agreement shall
be effective as of the date first written above upon execution and delivery of
this Letter Agreement by the Company and the Investor and the Investor having
received a fully executed copy of this Letter Agreement.

 

 

Very truly yours,

 

 

 

 

BIO-key International, Inc.

 

 

 

 

By:

 

 

Name:

Michael DePasquale

 

Title:

Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

Lind Global Macro Fund, LP

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 